Exhibit 10.11
EnerNOC, Inc.
Summary of 2011 Executive Officer Bonus Plan
The Company’s executive officers have the following bonus targets (expressed as
a percentage of salary unless otherwise stated):

          Name and Position   Target Bonus (%)
Timothy G. Healy
Chief Executive Officer and Chairman
    100 %
David B. Brewster
President
    75 %
David M. Samuels
Executive Vice President
    75 %
Timothy Weller
Chief Financial Officer and Treasurer
    70 %
Gregg M. Dixon
Senior Vice President of Marketing and Sales
    115 %
Kevin Bligh
Chief Accounting Officer
    40 %

     Each executive officer’s 2011 bonus amount (the “Bonus Amount”) will be
determined based upon the achievement of certain pre-determined corporate
performance objectives. Specifically, each executive officer’s Bonus Amount will
be based entirely on the Company’s achievement of certain revenue, earnings per
share and free cash flow targets applicable to 2011, which targets have been set
by the Board. The bonuses will be paid within 90 days of the determination of
the Bonus Amounts. Actual Bonus Amounts may be higher or lower than the
executive’s bonus target.

 